Citation Nr: 0816405	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  04-08 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for a lumbar 
spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from August 1972 until August 
1975 and a subsequent period of active service from September 
1978 until March 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2005, the veteran testified before a Veterans Law 
Judge (VLJ) at video conference hearing at the RO.  The VLJ 
who presided over the hearing and signed an April 2006 remand 
subsequently has left the Board.  The veteran was provided a 
letter in March 2008 notifying him that he is entitled to 
another hearing under 38 C.F.R. §§ 20.707, 20.717 because the 
VLJ who conducted the personal hearing is no longer employed 
by the Board.   

The letter went on to note that VA law required that the 
Veterans Law Judge who conducts a hearing on an appeal must 
participate in any decision made on that appeal. See 38 
U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2007).

The letter also told the veteran that the Board could make a 
decision based on the current appellate record or that the 
veteran could testify at another personal hearing. 38 C.F.R. 
§ 20.717 (2007).

The veteran responded in April 2008 that he wanted to appear 
before another VLJ at a Board videoconference hearing at the 
RO.  


Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing at the St. 
Petersburg RO before a Veterans Law 
Judge, in accordance with applicable law.  
A copy of the notice scheduling the 
hearing should be placed in the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



